                                         Case 4:09-cv-05796-CW Document 1368 Filed 10/08/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     TODD ASHKER, et al.,                               Case No. 09-cv-05796-CW (RMI)
                                   9                    Plaintiffs,
                                                                                            ORDER ON THE PARTIES’
                                  10             v.                                         DISCOVERY LETTER BRIEFS
                                  11     MATHEW CATE, et al.,                               Re: Dkt. Nos. 1334-3, 1364-3, 1366-1
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court is a jointly-filed discovery letter brief through which

                                  15   Plaintiffs seek to compel Defendants to lift certain redactions. See Joint Ltr. Br. (dkt. 1334-3

                                  16   *SEALED*). The Parties’ disagreements about the propriety of Defendants’ redactions boil down

                                  17   to five discrete matters concerning redacted information found in confidential memoranda (“CM”)

                                  18   and corresponding transcripts which memorialized confidential source (“CS”) interviews

                                  19   underlying various disciplinary matters. The first three disputes pertain to redactions found in a

                                  20   CM and corresponding transcript from February of 2020. Id. at 3-7. The fourth dispute is related to

                                  21   redactions found in a CM and corresponding transcript from November of 2017. Id. at 7-12. The

                                  22   fifth dispute relates to redactions found in a CM and corresponding transcript from December of

                                  23   2019. Id. at 12-14. Having reviewed all of the materials in question without redactions in camera,

                                  24   the undersigned rules as follows.

                                  25          In Dispute #1, Plaintiffs seek the lifting of redactions because the CM indicates a CS

                                  26   provided information about two alleged prison gang members reportedly ordering an assault that

                                  27   occurred two weeks prior to the interview, but complain that Defendants’ redactions make it

                                  28   impossible to confirm the CS’s account (see id. at 3). Having reviewed the un-redacted materials,
                                         Case 4:09-cv-05796-CW Document 1368 Filed 10/08/20 Page 2 of 4




                                   1   the undersigned finds that the redactions are proper, and that the CM’s account is in fact supported

                                   2   by the interview transcript. Accordingly, Plaintiff’s request for a lifting of these redactions is

                                   3   DENIED.

                                   4          In Dispute #2, Plaintiffs submit that the CM indicates the CS also provided info that the

                                   5   same two alleged prison gang members reportedly ordered the assault of another prisoner due to a

                                   6   drug debt but that redactions make it impossible to confirm who the CS claimed ordered the

                                   7   assault and to whom the CS claimed the debt was owed (see id. at 4-5). Following oral argument,

                                   8   the undersigned reserved ruling on this issue while directing Plaintiffs to file a supplemental letter

                                   9   along with any necessary Rules Violation Reports (“RVR”) such that it could be determined on

                                  10   whose behalf the lifting of these redactions was being argued – that is, whether the alleged

                                  11   ordering of this assault due to a purported drug debt had resulted in discipline. Plaintiffs then filed

                                  12   a supplemental letter (see Pls.’ Supp. Ltr. Br. (dkt. 1364-3 *SEALED*) at 1-2) along with a RVR
Northern District of California
 United States District Court




                                  13   packet (see RVR Packet (dkt. 1364-4 *SEALED*) pertaining to one of the two prisoners named

                                  14   by the CS in the above-described CM. However, it appears that the subject of the RVR packet

                                  15   provided by Plaintiffs pertains to a different episode of assault (with a different victim) from what

                                  16   was described above in Dispute #2 as presented in the Parties’ joint letter brief. Accordingly,

                                  17   having reviewed the RVR submitted by Plaintiffs, as well as the entirety of the un-redacted

                                  18   materials submitted by Defendants for in camera review, the undersigned finds that there is no

                                  19   connection or overlap between the above-described account (in Dispute #2) given by the CM

                                  20   pertaining to this prisoner and the disciplinary matter described in the RVR packet provided by

                                  21   Plaintiffs. Thus, since Plaintiffs have not shown that the prisoner in question was in fact

                                  22   disciplined based on the particular account given by the CM in the context of Dispute #2,

                                  23   Plaintiffs’ request for the lifting of these redactions has no traction. In any event, having reviewed

                                  24   the un-redacted materials, the undersigned finds that the redactions are proper, and that the CM’s

                                  25   account (as it pertains to a gang-nexus as well as in other respects) is in fact supported by the un-

                                  26   redacted interview transcript and audio recording. Accordingly, for the above-stated reasons,

                                  27   Plaintiffs’ request for a lifting of these redactions is DENIED.

                                  28
                                                                                          2
                                         Case 4:09-cv-05796-CW Document 1368 Filed 10/08/20 Page 3 of 4




                                   1          In Dispute #3, Plaintiffs contend that the CM indicates that the CS claimed that the

                                   2   relevant prison gang’s rules require a one-third share of all narcotics brought into the facility to be

                                   3   given to one of the previously-named alleged prison gang members as well as another individual

                                   4   whose name is redacted; and, while the corresponding transcript does not appear to Plaintiffs to

                                   5   support the statement, the redactions make it reportedly impossible for Plaintiffs to confirm the

                                   6   account in the CM (see Joint Ltr. Br. (dkt. 1334-3 *SEALED*) at 5-7). Having reviewed the un-

                                   7   redacted materials, the undersigned finds that the redactions are proper, and that the CM’s account

                                   8   is in fact supported by the interview transcript. Accordingly, Plaintiffs’ request for a lifting of

                                   9   these redactions is DENIED.

                                  10          In Dispute #4, Plaintiffs submit that a CM describes an interview with a CS in which five

                                  11   specific details are provided about an assault that was also captured on video; Plaintiffs contend

                                  12   that the corresponding transcript is too heavily redacted to confirm whether the CS provided each
Northern District of California
 United States District Court




                                  13   of the five specific details enumerated in the CM (see id. at 7-12). For the same reason as was the

                                  14   case with Dispute #2, the undersigned directed Plaintiffs to submit a supplemental letter and any

                                  15   associated RVR packets in connection with this dispute as well. In their supplemental letter (see

                                  16   Pls.’ Supp. Ltr. Br. (dkt. 1364-3 *SEALED*) at 1-2), Plaintiffs note that while video was relied on

                                  17   to establish the prisoners’ involvement in the assault in question in Dispute #4, Plaintiffs submit

                                  18   that the CS’s account was relied on to stablish that murder was the goal and that the attack was

                                  19   gang-related. Id. at 2. Having reviewed the un-redacted materials, the undersigned finds that the

                                  20   redactions are proper, and that the CM’s account is supported by the interview transcript of the CS

                                  21   as to the five particular details mentioned above, as well as the facts that the assault in question

                                  22   was indeed gang-related and that the objective of the attack was to try to kill the victim.

                                  23   Accordingly, Plaintiffs’ request for a lifting of these redactions is DENIED.

                                  24          In Dispute #5, Plaintiffs argue that a CM describes confidential interviews with 7 prisoners

                                  25   about an altercation involving multiple prisoners in which a person identified as “CS #4”

                                  26   reportedly identifies a certain prisoner as having run towards the altercation in order to participate

                                  27   therein, however Plaintiffs submit that Defendants’ redactions make that impossible to confirm

                                  28   (see Joint Ltr. Br. (dkt. 1334-3 *SEALED*) at 12-14). Having reviewed the un-redacted materials,
                                                                                          3
                                         Case 4:09-cv-05796-CW Document 1368 Filed 10/08/20 Page 4 of 4




                                   1   the undersigned finds that the redactions are proper, and that the CM’s account is in fact supported

                                   2   by the interview transcript. Accordingly, Plaintiffs’ request for a lifting of these redactions is

                                   3   DENIED.

                                   4          IT IS SO ORDERED.

                                   5   Dated: October 8, 2020

                                   6

                                   7
                                                                                                      ROBERT M. ILLMAN
                                   8                                                                  United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          4
